654 S.E.2d 479 (2007)
In re L.H., L.H.,
appealed by Mother.
No. 455P07.
Supreme Court of North Carolina.
November 8, 2007.
Peter Wood, for Mother.
Albert J. Singer, Assistant Wake County Attorney, Corinne Russell, Raleigh, for Wake County DSS.
Cecilia E. Rutherford, Attorney Advocate, Charlotte, for Guardian ad Litem.
Yolanda Boddie, for Leroy Harris.

ORDER
Upon consideration of the petition filed on the 11th day of September 2007 by Respondent (Mother) in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 8th day of November 2007."